department of the treasury internal_revenue_service washington d c cc intl br number release date wta-n-101313-99 uil date memorandum for david morris tss and michael goodman tls customer service ac international from phyllis e marcus chief cc intl br subject treatment of members of the armed_forces assigned to the north atlantic treaty organization under sec_911 this technical assistance responds to your memorandum dated date regarding the availability of the sec_911 exclusion to members of the armed_forces service members assigned to the north atlantic treaty organization nato factual information that is the basis for this memorandum was submitted by lt col thomas k emswiler u s army executive director department of defense armed_forces tax council tax council technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent issue whether service members assigned to nato are eligible to elect the sec_911 exclusion conclusion in applying the common_law test articulated in adair v commissioner tcmemo_1995_493 acq 1996_1_cb_1 service members assigned to nato are employees of the united_states under sec_911 and are ineligible to elect the sec_911 exclusion for foreign_earned_income facts wta-n-101313-99 the united_states has the sole authority to assign its service members to any position including assignment to nato service members assigned to nato fill positions that are either dedicated to the united_states or have not been allocated to a particular nation service members are not permitted to compete for open positions at nato and neither a member nor nato can compel the assignment of a particular individual once the united_states assigns a service member to nato that position becomes the service member’s appointed place of duty a service member serving nato is performing duty related to the member’s military service a service member is assigned to nato pursuant to a written order from the united_states advising the member of a permanent change_of station pcs which orders the member to perform duty at nato all military transfers are initiated with a pcs order the pcs specifies the start and end dates of the member’s service at nato a service member does not have a separate contract with nato and is not permitted to take a loyalty oath to nato a service member’s duty is to support and defend the constitution of the united_states and that duty may not be subordinated the united_states does not relinquish its right to control its service members assigned to nato the assigned member remains under the command of a united_states commander who exercises both administrative and judicial control_over the member for example only the united_states commander or another united_states officer can grant leave to the service member or take punitive action against the member only that commander or another united_states officer can initiate action to remove the member from the armed_forces at nato the service member may be supervised by a foreign military member but that does not change the service member’s paramount duty to the united_states if a member is absent from his or her place of duty without authority the member's united_states commander can initiate punitive action in accordance with the uniform code of military justice ucmj nato generally lacks the authority to take punitive action against a member however in limited circumstances and only after coordination with the united_states nato may relieve a member from the nato position however relief from a nato position does not affect the member’s status as a member of the armed_forces the member’s service army navy air force or marines would order the member to a new place of duty or if appropriate initiate action required to terminate the member from the armed_forces either administratively or through ucmj action although the member’s misconduct at nato would be the basis of the termination only the united_states not nato can discipline the member a service member is assigned to nato by the united_states and performs services at nato as a member of the united_states military he represents the united_states at nato he is under the command of a united_states commander wta-n-101313-99 and is evaluated by the united_states commander the united_states continues to provide the member with all benefits pays the member’s salary and issues a form_w-2 both the service member and the united_states intend that the member’s relationship with the united_states continue for example a service member may not cash_out any accrued leave when assigned to nato a service member is not allowed to take a loyalty oath to nato a service member at nato does not abandon his duty to the united_states the united_states is engaging in an integral part of the business of government by allowing members of the armed_forces to serve at nato nato has no authority to remove a member from the armed_forces and very limited authority to remove a service member from a nato position the service member’s relationship with nato is temporary the information provided by the tax council does not specify how many service members are assigned to nato or describe any specific positions a service member might fill at nato we assume that service members fill various positions at nato discussion sec_911 at the election of a qualified_individual sec_911 provides a limited exclusion_from_gross_income for foreign_earned_income sec_911 provides that foreign_earned_income includes amounts received from sources within a foreign_country as earned_income for services performed but does not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof sec_911 and b ii the adair opinion the issue in adair was whether mr adair a civilian who performed services for nato as a transferee transferred and paid_by the u s army was an employee of the united_states or nato for purposes of sec_911 the tax_court concluded that mr adair was an employee of nato accordingly he was entitled to the foreign_income exclusion of sec_911 mr adair was employed by the u s department of the army doa as a program analyst in the office of the comptroller of the department of defense dod he was appointed by the secretary general of nato to the post of senior statistician in by electing to be recruited by nato on a reimbursable basis mr adair would receive his salary and emoluments directly from the doa at the salary level applicable to his former grade as a u s employee wta-n-101313-99 when mr adair transferred to nato he was covered by the transfer provisions of the federal employees international_organization service act feiosa publaw_85_795 congress enacted feiosa in to encourage details and transfers to international organizations by federal employees feiosa defines a transfer as a change_of position by an employee from an agency to an international_organization u s c in general an employee who transfers to an international_organization retains coverage rights and benefits in the various employee_benefits offered to federal employees including health benefits and participation in the applicable_retirement_plan a transferee may retain accumulated annual leave or elect to receive payment of such leave in a lump sum provided the transferee timely applies the transferee has an absolute right to reemployment with the agency in his former or a similar position upon reemployment the employee’s sick leave account is reinstated thus mr adair was entitled to and continued to participate in the u s civil service retirement_system and in health and life_insurance programs available to u s employees and he was granted the right to be reemployed by the agency from which he was transferred following his tenure with nato mr adair acquired employment with nato by applying for a position nato advertised when he commenced employment with nato he was required to execute the following oath i solemnly undertake to exercise in all loyalty discretion and conscience the functions entrusted to me as a member of the staff of nato and to discharge these functions with the interests of nato only in view i undertake not to seek or accept instructions in regard to the performance of my duties from any government or from any authority other than the organization adair tcmemo_1995_493 nato required mr adair to work full time and personally render his services nato authorities dictated the results that he was to accomplish the means by which he was to attain those results and it retained the right to control the order and sequence of the tasks that he performed his performance was evaluated by a nato supervisor nato personnel regulations established the details of employment concerning work hours holidays and leave rights nato provided insurance coverage and mr adair also received educational benefits among the arguments rejected by the tax_court in adair was the service's assertion that under the applicable treaties and agreement adair was a u s employee seconded to nato making it unnecessary to consider the facts and circumstances the service argued that the treaty framework created by the agreement on the status of the north atlantic treaty organization ottawa wta-n-101313-99 agreement u s t t i a s and the agreement concerning the employment by the north atlantic treaty organization of united_states nationals london agreement u s t t i a s gave the united_states the ability to tax the amounts it paid its u s citizens where it hired its citizens and assigned them to nato’s international staff the service further argued that in inserting the word employee in congress only intended to carve out from the exception to the sec_911 exclusion those persons who were their own employers ie independent contractors and did not intend to reach the seconding case of an individual employee of one employer the united_states seconding to another employer nato the service argued that in the seconding case it was appropriate to adopt a special broader definition of employee to effectuate the purposes of sec_911 and the treaty structure created by ottawa agreement and the london agreement the tax_court concluded that sec_911 as amended by sec_111 of the economic_recovery_tax_act_of_1981 erta publaw_97_34 had modified the applicable treaties and agreements hence the benefits of sec_911 extend to individuals who receive compensation from the united_states but who are not employees of the united_states thus it found it necessary to decide whether the united_states government or nato was mr adair's common_law employer the court first analyzed the conditions of a transferee’s employment at nato it concluded that the transfer process to nato for a federal employee was a joint endeavor between the united_states and nato and agreed with the service that nato hirees could be accepted only with the consent and at the discretion of the head of the u s agency as well as the secretary general of nato although the united_states could deny a transferee’s request to extend an agreed term the court rejected the service’s contention that the united_states could require a transferee’s return or terminate the employment with nato before expiration of the agreed upon term even if the united_states denied the request to extend a term a transferee could choose to stay beyond his agreed upon term and thereby forfeit reemployment_rights the court emphasized that nato’s rights to terminate employment were markedly broader than the rights of the united_states specifically nato could terminate mr adair or any transferee not only upon the expiration of his term but also due to disciplinary action unsatisfactory performance or if the country of which he was a national ceased to be a nato member withdrew or failed to renew a security clearance the court found mr adair’s receipt of employee_benefits from the united_states did not conclusively determine that he was an employee but rather that someone believed he was eligible for the benefits the court also held it was unclear from the facts that the united_states intended to continue its employment relationship with mr adair rather the court concluded that the united_states sought to encourage transfers and to further encourage the reemployment of transferees upon the expiration of their terms the wta-n-101313-99 court noted that congress enacted feiosa to encourage details and transfers to international organizations and such transfers were encouraged by providing benefits and reemployment_rights to transferees the service also argued that even though mr adair may be an employee of nato under the common_law test he remained an employee of the united_states for purposes of sec_911 due to the benefits and rights he retained as a transferred employee the court rejected this argument stating the determination of whether petitioner was an employee of the united_states depends on all the facts and circumstances including the paramount fact that nato rather than the united_states controlled the manner in which his work was performed adair citing matthews v commissioner t c pincite emphasis added as a result of the adair opinion the service issued an aod stating that it would acquiesce in the adair opinion and no longer take the position that a transferee to nato who is paid_by the united_states transferring agency but who is otherwise a common_law_employee of nato is necessarily barred from claiming the sec_911 exclusion adair v commissioner action on decision date the common_law rules defining employee sec_911 does not define the term employees of the united_states however according to sec_3121 employee is defined to include any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the legal test under the common_law to determine whether an individual is an independent_contractor or an employee is whether the alleged employer had the right to control the alleged employee not whether the alleged employer actually exercised that right weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir professional executive leasing inc v commissioner 89_tc_232 aff’d 862_f2d_751 9th cir 349_f2d_644 9th cir 25_tc_1296 courts that have considered whether a worker is an employee under sec_911 have applied the common_law test see adair v commissioner tcmemo_1995_493 juliard v commissioner tcmemo_1991_230 to determine the employment relationship between the parties courts consider various factors to determine whether the alleged employer had the right to control the alleged employee courts have recently focused on the following factors to examine the relationship between the parties the right to control the manner in which the work is performed whether the individual performing the work has an opportunity for profit or loss wta-n-101313-99 the furnishing of tools and the work place to the worker the permanency of the relationship the right to discharge whether the service rendered is an integral part of the alleged employer’s regular business whether services are offered to the general_public rather than to one individual the relationship the parties believe they are creating and whether fringe_benefits are provided adair v commissioner tcmemo_1995_493 juliard v commissioner t c memo usually cases that consider the above factors are concerned about whether a worker is an employee or an independent_contractor but the principles are equally applicable to determine by whom an individual is employed see professional executive leasing inc 89_tc_232 aff’d 862_f2d_751 9th cir analysis the information received from the tax council suggests that the united_states has the right to control its service members far in excess of the right found in typical employer-employee relationships regardless of where the service members are assigned to perform duty arguably therefore service members are per se employees of the united_states nonetheless it is appropriate to analyze the circumstances of the service member’s assignment under the common_law test applying the common_law test to service members assigned to nato we conclude that the members are employees of the united_states it should be noted that the exception to sec_911 requires only a determination of whether the individual is an employee of the united_states not whether the individual is an employee of only the united_states the facts in this case support the conclusion that a service member assigned to nato is an employee of the united_states and not of nato however the common_law includes a doctrine_of coemployment under which an individual may have a separate employment relationship with each of two parties thereby being an employee of each therefore a conclusion that an individual is an employee of nato would not necessarily preclude a conclusion that the individual is also an employee of the united_states for purposes of sec_911 we have considered a generic description of a service member assigned to nato we note that the results of applying the common_law test may depend upon what position the service member holds at nato wta-n-101313-99 a service member is assigned to nato by the united_states and performs services at nato as a member of the united_states military he represents the united_states at nato he is under the command of a united_states commander and is evaluated by the united_states commander the united_states continues to provide the member with all benefits pays the member’s salary and issues a form_w-2 both the service member and the united_states intend that the member’s relationship with the united_states continue for example a service member may not cash_out any accrued leave when assigned to nato a service member is not allowed to take a loyalty oath to nato a service member at nato does not abandon his duty to the united_states the united_states is engaging in an integral part of the business of government by allowing members of the armed_forces to serve at nato nato has no authority to remove a member from the armed_forces and very limited authority to remove a service member from a nato position the service member’s relationship with nato is temporary these facts in addition to the actual control exercised by the united_states lead to the conclusion that the service member is an employee of the united_states who is merely assigned to nato two facts suggest that a member of the armed_forces assigned to nato is employed by nato first nato furnishes the workplace however this is generally not a determinative factor second a service member assigned to nato might have a foreign military commander as his supervisor the exercise of day-to- day supervision indicates the right to direct and control the worker in adair the tax_court noted nato’s exclusive direction over mr adair’s daily activities and thus a court might find that actual control existed and based upon adair conclude that nato was the employer notwithstanding the above adair does not mandate the conclusion that a service member assigned to nato is not an employee of the united_states the circumstances of a service member assigned to nato are quite different from those of a civilian transferee under feiosa service members are not governed by feiosa unlike a civilian transferee it is unnecessary to encourage service members to transfer to international_organization the united_states orders a service member where to report for duty and the member cannot object to the change_of duty station it is also unnecessary to provide reemployment_rights because when a service member is assigned to a new position he does not terminate his relationship with the united_states members are governed by the ucmj and can be removed from their respective service only by the united_states thus even in circumstances where the service member is supervised daily by someone other than a united_states commander adair is distinguishable based upon all of the facts and circumstances discussed above we conclude that the service members are employees of the united_states wta-n-101313-99 if you have any questions please call kate y hwa at _ s phyllis e marcus______ phyllis e marcus chief branch office of associate chief_counsel international
